Case 7:21-cv-00243-JPJ-PMS Document 4 Filed 05/28/21 Page 1 of 1 Pageid#: 61


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JESSIE RAY THACKER,                                Civil Action No. 7:21-cv-00243
       Plaintiff,
                                                    OPINION
 v.
                                                    By: James P. Jones
 UNNAMED,                                           United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered April 27, 2021, the court directed plaintiff to submit within 20 days from the

date of the order the consent to withholding of filing fees form in order to complete the

application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This _____
                     28th day of May, 2021.



                                                       /s/James P. Jones
                                               __________________________________
                                                     United States District Judge
